Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the amendment filed on 06/13/2022. Claims 1-10 are pending in the case. All claims are examined and rejected accordingly. 

Applicant Response
In Applicant’s response dated 06/13/2022, Applicant amended Claim 1 and argued against all objections and rejections previously set forth in the Office Action dated 02/09/2022.

Continued Examination under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/13/2022 has been entered.

Examiner Comments
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Freed et al. (US PGPUB 20160261549 A1, Pub. Date: Sept.8, 2016) in view of Doganata et al (US Pat. App US 6728714 B1  20080317228 A1, Pub. Date: 2004-04-27)	

Regarding independent Claim 1, 
	Freed teaches a recall method (see Freed: Fig.1A, [0026], illustrating a messaging recall system, e.g. system 100 that enables the recall of messages), comprising: 
2providing data from a first electronic device associated with a first user 3to a server ( see Freed : Fig.2, [0055], stating that “At 260, the message client submits the message, along with the T, E, and F parameters to a submission server.”) 4
associating a unique identifier with the provided data at the server (see Freed: Fig.1A, [0027]-[0028], “security labels (unique identifier) are unique to a sender and serve to verify the user, identify the message, and allow routing, tracking, and/or the recall of the message. The security labels include a recall identifier, R, a secret identifier, S, and a tracking identifier, T.,” i.e. R, S and T are the unique identifiers that are associated with the data) 5. See also [0033] stating that “A message client may not be recall-capable because message client recall module 115 is not present and/or because message client recall module 115 is unable to generate R, S, and T. In such cases, identifiers R, S, and T may be generated by submission server recall module 125 within submission server 120.”)
sending the data and the associated unique identifier from the server to 6the first electronic device associated with the first user (see Freed: Fig.3, [0061], “A message can be delivered at 340, for example, if the intended recipient is within the same domain as the sender. Alternatively, if the recipient is part of another domain, the message is relayed to other components at 340. In cases where the sender has requested a recall of a message, the message can instead be returned at 340 (particularly if the message was delayed and is held in a queue by the submission server).”), and a second electronic device 7associated with a second user8 (see Freed: Fig.1A, [0042], “message that is created within a first messaging domain needs to be transported to a second messaging domain to arrive at a final destination.”, i.e. the message with unique identifier R, S and T are transmitted to the server to arrive second user or final destination )
storing the data and the unique identifier on the first electronic device and the 9second electronic device (see Freed:  Fig.1B, [0043], “The original message is then transmitted to a second messaging domain, e.g., messaging domain 185. A server, such as server 190, receives the incoming message and performs any and all handling and routing operations needed to transmit the incoming message to the intended recipient. Although not shown, a number of other components may also form part of messaging domain 185, such as a message tracking server, a message queue, a message store, and the like”), See also Fig.3, [0059], illustrating the submission server receives and stores a message and any associated parameters (including T, E, and F). 10
sending a recall request for the data with the unique identifier from the 11first electronic device to the second electronic device via the server (see Freed: Fig.4, [0063], “the message client retrieves the saved R and E identifiers corresponding to the message to be recalled. Such identifiers would ideally have been stored by the message client when the message was originally submitted by the sender. Thereafter, at 420, the message client submits a recall command, along with the R and E identifiers, to the submission server to request a recall of the message. In the event that a message client wanted to submit a track command before a recall command (or instead of a recall command), the S identifier would be submitted along with the track command.”)  12
identifying the unique identifier associated with the data at the second electronic 13device (see Freed: Fig.4 , [0065], “At 430, the message client awaits receipt of a recall result. A determination is made at 440 to determine whether a recall result has been received. If no recall result has been received, the process continues to 430, where the message client continues to await a recall result. Alternatively, if a result has been received, the process continues to 450. At 450, the message client receives the recall result and reports the result to the sende1416r.”)
deleting the data associated with the unique identifier from the second electronic 17device in response to the recall request (see Freed: Fig.6A, [0078], “If the recall operation is to be performed, the process continues to 650. At 650, the message is recalled (e.g., pulled from the recipient's account). Pulling a message may include operations such as deleting the message from the recipient's account, deleting information regarding the message, and so on. In addition, an indication is made that the recall of the message was successful.”). See also [0023] stating that   “A recall of a message is a process by which the transmission of a message (e.g., an email message) intended for a recipient is cancelled (or, if the message has been delivered, the message is deleted).”18

	Freed does not explicitly teach or suggest the method wherein:
deletion of data associated with the 16unique identifier is permitted after the data is retrieved and stored on the second device or 17reviewed by the second user.
sending a confirmation of the deletion from the second electronic device to the 19first electronic device.


	Doganata teaches the message recall method wherein:
deletion of data associated with the 16unique identifier is permitted after the data is retrieved and stored on the second device or 17reviewed by the second user (see Doganata : Fig.3, Col.5, Line  15-33, “If the e-mail is still in the database, a "yes" determination at step 34, the cancellation agent next determines, at step 36, if the e-mail having the specified e-mail identifier has been read. The cancellation agent can make the "read status determination" based on a number of different factors or settings, depending upon the specific mail program being used. For example, the location of the e-mail may be indicative of its read status, particularly in a system where opened mail is automatically transferred to a folder other than the inbox folder. Alternatively, the e-mail read status field may be consulted to determine if the mail has been opened. The state of the read status field, indicating the read status of an e-mail, may be changed once the e-mail has been opened. If such a read status indicator is available, the cancellation agent will use that indicator in executing step 36 to determine the read status of the e-mail. If the system does not use a read status indicator, the cancellation agent will simply default to the "not read" path, delete the e-mail and confirm deletion without reporting the read status to the user.”)
sending a confirmation of the deletion from the second electronic device to the 19first electronic device (see Doganata: Fig.3, Col.5, Line 35-45, “hen the agent determines that the e-mail has not been read, the cancellation agent deletes the e-mail at step 36 and confirms the deletion at step 40 in a response sent to the user at the sending location. If, however, the e-mail has been read, as determined in step 36, the cancellation agent not only deletes the e-mail at step 38, but also reports the status of the e-mail in step 39 in the response to the user confirming deletion. As noted above, the order of processing may be altered to include a status reporting step (not shown) with response from the sending location prior to deleting the e-mail.”)
	Because both Freed and Doganata are in the same/similar field of endeavor of providing and controlling electronic message between sender client and receiver client and providing additional functionality to enhance electronic communication security to the message, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Freed to include the method that permits the deletion of data associated with the 16unique identifier after the data is retrieved and stored on the second device or 17reviewed by the second user and sending a confirmation of the deletion from the second electronic device to the 19first electronic device as taught by Doganata. After modification of Freed, the recall of messages functionality that recalls transmitted message from receiver device can also incorporate the method of verifying if the messge or data is reviewed by the receiver before deletion of the message and send confirmation message to the receiver about the status of the message as taught by Doganata. One would have been motivated to make such a combination in order to provide users with secure and efficient electronic communication medium.  
	

Regarding Claim 2, 
	Freed and Doganata teaches all the limitations of claim 1. Freed teaches the method further comprising storing the data and the associated unique identifier on a memory location associated with the server (see Freed: Fig.1A,[0031], “Identifiers R, S, and T, once defined or computed, are used to process messages accordingly. Tracking identifier, T, is stored in the message and serves as a label for the message. In the event that a track command is to be performed, the secret identifier, S, is transmitted to a receiving server, such as submission server 120.”), and deleting the provided data associated with the unique identifier from the memory associated with the server (see Freed:  [0023],  “A recall of a message is a process by which the transmission of a message (e.g., an email message) intended for a recipient is cancelled (or, if the message has been delivered, the message is deleted).” see also Fig.6A, [0078], stating “ If the recall operation is to be performed, the process continues to 650. At 650, the message is recalled (e.g., pulled from the recipient's account). Pulling a message may include operations such as deleting the message from the recipient's account, deleting information regarding the message, and so on. In addition, an indication is made that the recall of the message was successful.”)

Regarding Claim 3, 
	Freed and Doganata teaches all the limitations of claim 1. Freed teaches the method further comprising storing the data and the associated unique identifier on the first electronic device, (see Freed: Fig.1, “[0027], “Message client 110 represents a client (e.g., such as an email client) that can be used by a user (e.g., sender) to generate and transmit messages to one or more recipients. In some cases, message client 110 is capable of creating and storing security identifiers (e.g., security labels that help identify the sender and the message) for enabling recall functionality. In these cases, message client 110 is referred to herein as being recall-capable.”), and deleting the provided data associated with the unique identifier from the first electronic device (see Freed: [0023], “recall of a message is a process by which the transmission of a message (e.g., an email message) intended for a recipient is cancelled (or, if the message has been delivered, the message is deleted). Such functionality is typically requested by the sender (e.g., the original creator) of the message, though other entities can exert such control (e.g., administrators, administrative software, or the like).”

Regarding Claim 4, 
	Freed and Doganata teaches all the limitations of claim 1. Freed teaches the method further comprising displaying to the first user through a user interface of the first electronic device unique identifier associated with the data(see Freed: Fig.4, [0064], “the message client (user interface) retrieves the saved R and E identifiers corresponding to the message to be recalled. Such identifiers would ideally have been stored by the message client when the message was originally submitted by the sender. Thereafter, at 420, the message client submits a recall command, along with the R and E identifiers, to the submission server to request a recall of the message.”)

Regarding Claim 5, 
	Freed and Doganata teaches all the limitations of claim 4. Freed teaches the method further comprising receiving an input from the first user through the user interface indicating the data to be recalled (see Freed: [0064], “the message client submits a recall command ( input from the user), along with the R and E identifiers, to the submission server to request a recall of the message. In the event that a message client wanted to submit a track command before a recall command (or instead of a recall command), the S identifier would be submitted along with the track command”)

Regarding Claim 6, 
	Freed and Doganata teaches all the limitations of claim 5. Freed teaches the method further comprising receiving a request to look up the unique identifier associated with the data to be recalled at the server (see Freed: Fig.5, [0070], “the server computes a tracking identifier, T, for the message at 530, if necessary, using the S identifier. In particular, T is computed by applying a second hash function to S. Once the T identifier has been calculated, status information for the message (e.g., status information within an entry in a status information database, as indexed by the T and E identifiers) is searched for at 540. Status information can include, for example, information regarding a location of a message, previous and future processing of the message, transmission/relay information for the message, information regarding whether the message has been transmitted to the recipient, information regarding whether the message has been accessed by the recipient, information regarding whether a notification regarding the message has been sent to the recipient, information regarding the last access time for a folder comprising the message, information regarding the priority level of the message, and so on.”)

Regarding Claim 7, 
	Freed and Doganata teaches all the limitations of claim 6. Freed teaches the method further comprising returning from the server to the first electronic device the unique identifier associated with the data (see Freed: Fig.5, [0072], “if a matching entry is found, the process continues to 560. At 560, the status information is retrieved or accessed by the server. The server then attempts to recall the message, if possible, at 570, using the status information retrieved at 560 (and the R identifier, if necessary, such as when the message has been moved to a non-local but recall-capable domain). Details regarding the recall process can be seen with further regard to FIG. 6A and FIG. 6B. In some cases, a recall request may result in a successful recall. In other cases, however, a message may not be recalled if any portion of the message has been viewed by the recipient, or if the message has been transferred to another domain that does not support recall services. At 580, the result of the recall process is reported to the message client. At this point, the process of FIG. 5 ends.”)

Regarding Claim 8, 
	Freed and Doganata teaches all the limitations of claim 1. Freed teaches the method further comprising associating a plurality of unique identifiers to a series of data received from the first electronic device at the server (see Freed: Fig.1A, [0028], “Message client recall module 115, if present, creates security labels for a message, upon creation, and prior to transmission. In the event that message client recall module 115 is not present, these same security labels can be performed by submission server 120, and more specifically by submission server recall module 125. These security labels are unique to a sender and serve to verify the user, identify the message, and allow routing, tracking, and/or the recall of the message. The security labels include a recall identifier, R, a secret identifier, S, and a tracking identifier, T.”), and sent to the second electronic device (see Freed: Fig.1, [0034], “Submission server 120 is a server that intakes messages created at message client 110. Submission server 120 receives, routes, delays (if appropriate), and/or cancels the transmission of messages. In the typical case, submission server 120 intakes a message and, typically, immediately routes the message to a recipient, or alternatively, routes the message to another component or domain that will then route the message to the recipient”

Regarding Claim9, 
	Freed and Doganata teaches all the limitations of claim 8. Freed teaches the method wherein the plurality of unique identifiers is generated based on an association with the first user and the second user (see Freed: Fig.8 A, [0088], “message sent by the user, is then accepted at 820. Thereafter, the submission server will retrieve the U parameter (from the user's account information) and extract several properties related to the received message at 825. The message properties include, for example, a message identifier, M, and a date, D, pertaining to the message. In one embodiment, the M and D parameters are properties that are created and/or extracted from the message header and/or message content (e.g., using information such as the sender, recipient, subject, type, and/or size).”)

Regarding Claim10, 
	Freed and Doganata teaches all the limitations of claim 8. Freed teaches the method wherein the plurality of unique identifiers are used in a recall request to delete the series of data sent from the first electronic device to the second electronic device (see Freed: Fig.6A, [0075], “functionality essentially cancels the transmission of the message to any further components, domains, and/or the recipient, deletes information associated with the message in the queue, and performs any other operations, as may be necessary. Thereafter, at 625, an indication of a successful recall is made. At this point, the recall process ends.”)

Response to Arguments
Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot considering the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20100057869 A1
Stavrou; Angelos
Title: Automatic deletion of electronic messages
Description: automatically deleting messages such as e-mail upon consumption by the recipient.
US-20170034106-A1
Donohue; Michael
Title: Automated Message Recall From A Sender's Device
Description: Automated recall of a message (e.g., a chat message) from an originator's device, or at least media that accompanied the message.
US-20120198233-A1
Henrique Barbosa Postal; Antonio
Title: Method For Recalling A Message And Devices Thereof
Description:  message recall request carries a message identifier of the message to be recalled and a message authentication header field


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.W.S./Examiner, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177